DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-19 were pending.
Claims 1, 5, 7-8, 10, 12-13, 17, and 19 are amended.
Claims 6, 11, and 18 are canceled.
Claims 20-23 are newly added.
Claims 1-5, 7-10, 12-17, and 19-23 are now pending and in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(a) –
Claims 1-19 were rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
	Re claims 1-19, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.

– 35 USC § 112(b) –
Claims 1-19 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
	Re claims 1-19, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.

– 35 USC § 102 –
Claims 1-5 and 8-10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al., CN102914768B (hereinafter “YOU”).
	Without acquiescing to the propriety of the Applicant’s remarks, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.
– 35 USC § 103 –
Claims 13-17 were rejected under 35 U.S.C. § 103 as being unpatentable over YOU, in view of Xiaoxing et al., CN106093890A (hereinafter “XIAOXING”).
	Without acquiescing to the propriety of the Applicant’s remarks, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out 1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-10, 12-17, and 19-23 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A target detector, comprising: 
a receiver configured to receive a signal comprising a clutter component and a target component; and 
a signal processor, coupled to the receiver, wherein the signal processor is configured to: 
determine a first L-1 norm determined by a first sum of a first plurality of absolute values of a first plurality of vector elements for the target component, thereby determining a first channel norm for the target component, 
determine a second L-1 norm determined by a second sum of a second plurality of absolute values of a second plurality of vector elements for the clutter component, thereby determining a second channel norm of the clutter component, 
determine a relationship between the first channel norm for the target component and the second channel norm of the clutter component, and 
decompose the signal, using morphological components analysis (MCA), based on the determined relationship. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, You et al. (CN102914768B, “YOU”) discloses a sea surface micro-motion target detection and character extraction system based on morphological components analysis.  However YOU, as best understood by the Examiner, fails to 
	Furthermore, Guissin et al. (US 2015/0104064, “GUISSIN”) discloses a similar radar system for detecting foreign objects in a region of interest in maritime environments.  However, like YOU, GUISSIN, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 8 and 13 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  Dependent claims 2-5, 7, 9-10, 12, 14-17, and 19-23 are each allowable based at least on their respective dependency to independent claims 1, 8, or 13.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 

/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)